Citation Nr: 1401376	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  00-16 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), including as secondary to service-connected cancer of the larynx.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1962 to April 1964 and from March 1965 to March 1968, including service in the Republic of Vietnam.  He also had service with the Oregon Air National Guard from October 1981 to October 1982, and the California Air National Guard from February 1983 to February 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the RO in Waco, Texas, which denied entitlement to service connection for GERD.  

The Veteran provided testimony with respect to his current claim at a hearing before the undersigned in January 2013.  A transcript is of record.

In March 2013, the Board remanded the GERD claim and denied entitlement to service connection for a left knee disability.

In its March 2013 decision, the Board referred the issue of entitlement to service connection for a right knee disability to the Agency of Original Jurisdiction (AOJ).  The AOJ has not yet acted on this claim.  The claim is again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Following the Board's remand, the Veteran submitted a statement in April 2013, wherein he provided a history of VA and non-VA treatment for GERD.  It appears that multiple treatment records indentified by the Veteran were not obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain the Veteran's treatment records from the 59th Medical Wing at Lackland Air force Base, dated between August 2007 and June 2008. 

Obtain the Veteran's treatment records from the Shreveport VAMC dated between April 2006 and August 2006; and his records of treatment at the Central Texas VA Healthcare System since February 2012.  

Efforts to obtain these records should continue until they are obtained; unless it is reasonably certain that they do not exist or that further efforts would be futile.

If requested records cannot be obtained, inform the Veteran; also tell him what efforts were made to obtain the records and what additional actions will be undertaken with regard to his claims.  Also inform him that he may obtain and submit identified treatment records himself. 

2.  If additional VA or non-VA treatment records are obtained, return the claims file to the examiner who conducted the July 2013 esophageal examination.  

After reviewing the record, including records obtained since the prior VA examination, the examiner should explain whether his prior opinions regarding the etiology of the Veteran's GERD, including any secondary relationship between the Veteran's GERD and his prior cancer of the larynx, has changed.  

The examiner must provide reasons for all opinions.  

If the examiner is no longer available, then necessary opinions should be obtained from another qualified medical professional.  If further examination is recommended, this should be undertaken.  

3.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2013).


